DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 17-19, and 30, drawn to a paranasal sinus access implant device.
Group II, claim(s) 21 and 25, drawn to a method of making a paranasal sinus access implant.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A: Claims 8 and 9; the internal passage tapers from the proximal end toward the distal end of the implant
Species B: Claims 10 and 11; the internal passage tapers from the distal end towards the proximal end of the implant 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II, and Species A and B, lack unity of invention because even though the inventions of these groups require the technical feature of a paranasal sinus implant device comprising a proximal end at a first longitudinal end of the device to be disposed in the lacrimal apparatus when the device is implanted and a distal end at a second longitudinal end of the device to be disposed in the paranasal sinus when the device is implanted; a length longitudinally along the implant device between the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oliver et al (US 2012/0089071) in view of Schreck et al (WO 2013/130468).
Oliver teaches a paranasal sinus implant device (200, Fig. 4) comprising:
a proximal end (202, Fig. 4) at a first longitudinal end of the device (200, Fig. 4) to be disposed in the lacrimal apparatus when the device is implanted (¶ [0078]) and a distal end (204, Fig. 4) at a second longitudinal end of the device (200, Fig. 4) to be disposed in the paranasal sinus when the device is implanted (¶ [0078]);

a conduit (208, Fig. 4), located between the proximal end (202, Fig. 4) and the distal end (204, Fig. 4), to be disposed through a fistula between the lacrimal apparatus and the paranasal sinus when the device is implanted (¶ [0078]), the conduit (208, Fig. 4) comprising a distal portion to be disposed in the paranasal sinus when the implant device is implanted (¶ [0078]);
a head (206, Fig. 4) adjacent the proximal end (202, Fig. 4) and connected with the conduit (208, Fig. 4), the head (206, Fig. 4) including a flange portion to be disposed in the lacrimal apparatus when the device is implanted (¶ [0078]); and
an internal passage through the head (206, Fig. 4) and the conduit (208, Fig. 4), to provide a fluid communication between the lacrimal apparatus and the paranasal sinus when the device is implanted, the internal passage having a width through at least a portion of the conduit in a range of from 0.5 mm to 2.5 mm (¶ [0017, 0078]); and
wherein the head (206, Fig. 4) has a perimeter transverse to a longitudinal axis of the implant device (200, Fig. 4) and the flanged portion of the head extends 360 degrees around the axis (as seen in Fig. 4).
Oliver is silent whether the flanged portion of the head includes a concave undercut portion on a distal side of the flanged portion, with the concave undercut extending 360 degrees around the axis within the perimeter of the head.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flanged head of Oliver to have a concave undercut that extends 360 degrees around the axis within the perimeter of the head. This is motivated by Schreck who shows that a concave undercut on a flanged portion of a sinus access device is known in the art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781